      Case 1:20-cv-03873-GHW-SDA Document 21 Filed 12/01/20 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

SAMANTHA SIVA KUMARAN,                              )
                                                    )
                         Plaintiff,                 )
                                                    )
v.                                                  )      1:20-cv-03873-GHW-SDA
                                                    )
ADM INVESTOR SERVICES, INC.,                        )
                                                    )
                         Defendant.                 )

                    NOTICE OF MOTION TO COMPEL ARBITRATION


        PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law, Declaration

in Support, and Exhibits attached thereto, all dated December 1, 2020, Defendant moves this Court,

before the Honorable Gregory H. Woods, at the United States Courthouse, 500 Pearl Street, Court

Room 12C, New York, New York, 10007 for an Order granting Defendant’s Motion to Compel

Arbitration pursuant to the Federal Arbitration Act.


Dated: December 1, 2020

                                                        Respectfully submitted,



                                                        /s/ Daryl M. Schumacher




Daryl M. Schumacher (IL Bar No. 6244815)
Kopecky Schumacher Rosenburg LLC
120 N. LaSalle Street, Suite 2000
Chicago, IL 60602
(312) 380-6556
dschumacher@ksrlaw.com

Admitted Pro Hac Vice
Counsel for Defendant ADM Investor Services, Inc.
